ON PETITION FOR REHEARING
PER CURIAM.
The petition for rehearing filed by the appellants states:
“1. That on the 23rd day of November A.D. 1966 this Honorable Court dismissed the above-styled appeal with the assumption that said appeal was taken from a judgment and sentence dated 29 December 1965 and that the notice of appeal was-filed by the appellants ninety-two days thereafter.
“2. That said dismissal was based on-misinformation or erroneous factual matter before the court as is evident from, the certified exhibits attached hereto and expressly incorporated herein.”
We dismissed the above case because the record then before us showed that the appeal was taken 92 days from the date of the judgments and sentences.
From data supplied by the appellants in-the petition for rehearing, and upon reconsideration, we have determined that we were in error and have now concluded that the appeal was timely taken.
We, therefore, grant the petition for rehearing and vacate the opinion filed No*480vember 23, 1966, case number 7076. This •case having been orally argued and briefed, we will proceed to the merits of the case.
We have considered the points argued by the appellants and find that they raise no reversible error.
Affirmed.
ALLEN, C. J., SHANNON, J., and ADKINS, JAMES C., Jr., Associate Judge, •concur.